Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 
Response to Amendment
2.	Claims 1 and 5 have been amended and claim 4 canceled as requested in the amendment filed on May 09, 2022. Following the amendment, claims 1 and 5-14 are pending in the instant application.
3.	Claims 1 and 5-14 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on May 09, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 5-14 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 8 of Paper mailed on April 20, 2020, section 7 of Paper mailed on October 21, 2020, section 12 of Paper mailed on June 11, 2021 and in section 8 of Paper mailed on February 10, 2022.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
At pp. 7-8 of the Response, Applicant cites pertinent case law and sections of MPEP that relate to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The cited case law is not disputed. At pp. 9-10, Applicant submits essentially the same line of arguments that have been submitted before, fully considered and fully answered earlier. Briefly, Applicant argues that the specification fully explains how to administer labeled amino acids via different routes, p. 9, and how to determine metabolic incorporation of labeled alpha-synuclein, p. 10, concluding that, “[T]he currently pending claims clearly describe all the method steps required to practice the invention without undue experimentation. Additionally, the disclosure in the specification - alongside general knowledge in the art- provides ample terminology, allowing one of skill the art one to easily understand what the invention is and how to practice it without undue experimentation”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that were explained in full earlier and summarized below.
The invention of claims 1 and 5-14 is a method of identification of an agent that alters alpha-synuclein metabolism in the subject. The final step of independent claim 1 clearly indicates that any change in alpha-synuclein metabolic incorporation stands for the identification of an agent presumed as a useful therapeutic. This alone makes present claims so broad that they are meaningless. Next, the proposed identified agent is defined as “an agent that alters alpha-synuclein metabolism in the subject”, and the specification as originally filed does not provide any sound scientific reasoning or reliance on pertinent prior art of record to support a conclusion that the agent has any immediate practical utility. Therefore, it would require significant level of undue experimentation on part of a skilled artisan to research and discover how to identify agents that alter alpha-synuclein metabolism in a subject in any meaningful way so to support patentability of the instant invention. Applicant is advised that present claims 1 and 5-14, drawn to methods of identifying agents that have any effect on changes in alpha-synuclein metabolic incorporation, raise issues under 35 U.S.C. 101, patentable utility. To satisfy 101 requirement, the invention must disclose substantial utility where specific benefit exists in currently available form. The utility cannot be vague or useful in research, which appears to be the case here. The Examiner maintains that insofar as claims 1 and 5-14 encompass a process of identification of a useful drug, the instant specification fails to provide the guidance needed to practice such a method without the need for substantial further inventive contribution. Insofar claims 1 and 5-14 encompass methods of just identifying agents that alter alpha-synuclein metabolism in general in  the subject, the invention lacks patentable utility as disclosed.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
7.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            

June 8, 2022